NO. 07-02-0196-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                               NOVEMBER 20, 2002
                         ______________________________

                               ABEL GARCIA SANCHEZ,

                                                       Appellant

                                            v.

                               THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

               NO. A13486-9908; HON. JACK R. MILLER, PRESIDING
                      _______________________________

Before QUINN, REAVIS and JOHNSON, JJ.

      Abel Garcia Sanchez (appellant) appeals his conviction for burglary of a habitation

and from a final judgment revoking his probation. Originally, appellant pled guilty and,

pursuant to a plea agreement, was sentenced to seven years imprisonment. However, the

sentence was suspended, and appellant was placed on seven years probation.

Subsequently, the State filed a motion to revoke probation, and appellant pled true to

various grounds which the State asserted as allegedly justifying the revocation. The trial

court granted the motion, revoked appellant’s probation, and reduced his sentence to five

years in prison.   Appellant timely noticed his appeal, and counsel was appointed.
Appellant’s counsel then moved to withdraw, after filing a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and representing that he

had searched the record and found no arguable grounds for reversal. The motion and brief

illustrated that appellant was informed of his rights to review the appellate record and file

his own brief. So too did we inform appellant that any pro se response or brief he cared

to file had to be filed by November 8, 2002. To date, appellant has filed no pro se

response or brief.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

two potential areas for appeal which were founded upon 1) the involuntariness of

appellant’s plea and 2) ineffective assistance of counsel. However, appellate counsel then

satisfactorily explained why the arguments lacked merit.

       After conducting an independent review of the record, we find no reversible error.

See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). Appellant represented

to the court via the plea admonishment papers that he was 1) properly indicted, 2)

represented by legal counsel, and 3) mentally competent when he entered his plea.

Moreover, no appeal was taken within 30 days from the date of appellant’s guilty plea

complaining of error occurring at that time. Thus, we have no jurisdiction over any

purported error arising from or prior to the plea hearing. Manuel v. State, 944 S.W.2d 658,

661-62 (Tex. Crim. App. 1999); see Cooper v. State, 45 S.W.3d 77, 83 (Tex. Crim. App.

2001). So too does the appellate record contain evidence 1) substantiating his guilt, 2)

indicating that his guilty plea was knowing and voluntary, and 3) supporting the decision




                                             2
to revoke probation. Finally, the punishment levied was within the range provided by

statute and agreed to by the parties.

       Accordingly, counsel’s motion to withdraw is granted, and the judgment of the trial

court is affirmed.

                                                 Brian Quinn
                                                   Justice


Do not publish.




                                            3